EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

In the claims
Cancelled withdrawn claims 18-20.

Election/Restrictions
Claims 1-17 were elected without traverse in the September 2, 2022 response.
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 were cancelled.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Harada (US 20060147574) (corresponds to JP2006212702) is the most pertinent reference.  The instant claims are distinguished by the claimed air passages disposed “between the outer wall of the sealing case and the outer surface of the upper punch-retaining portion and further disposed between the bottom wall of the sealing case and the downward surface of the upper punch-retaining portion and communicating with an internal space of the dust cover”.  
Harada (US 20060147574) provides most aspects of the claimed invention including air passages, but the Harada air passages are at a different and nonobvious location compared to the claimed air passages.  The distinction can be seen by comparing instant Fig. 6 where the air passages 715 are on the top surface of item 71, while Harada’s Fig. 3 shows a similar piece in an inverted configuration which depicts air passages on the bottom surface (item 8).  
Other references such as Kramer (US 20100003361) teach leakage passages (30), but do not teach the specific location of the air passages claimed in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742